898 F.2d 148Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Wayne NELSON, Defendant-Appellant.
No. 89-5075.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 22, 1989.Decided:  March 7, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Richard L. Williams, District Judge.  (CR No. 88-247-A)
Charles J. Swedish, for appellant.
Henry E. Hudson, United States Attorney, Jay Apperson, Assistant United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
William Wayne Nelson appeals his conviction for bank robbery and unlawfully, willingly, and intentionally using and carrying a firearm during and in relation to a crime of violence.  United States v. Nelson, CR No. 88-247-A (E.D.Va. Mar. 3, 1989).  Nelson's attorney filed a brief indicating that he found no meritorious issues for appeal.   See Anders v. California, 386 U.S. 738 (1967).  We have independently examined the entire record in this case and also find no meritorious issues for appeal.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.